Case 1:21-cv-06239-UA Document 2 Filed 07/21/21 Page 1 of 7

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Harold A Ross, Appellant, Pro Se

 

 

Write the full name of each plaintiff.

-against-

Dept of the Army, US Army Reserve

 

A im ety, BA ol 5. 1. pl
ATTY INGoti ve WitCuiCal CUR TTiat Mw

North East Medical Area Readiness Support Group

 

Col; Cindy Saladin-Muhammad
LTC Michael Filipowicz

 

 

Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section H.

CV

(Include case number if one has been
assigned)

COMPLAINT

Do you want a jury trial?
WiYes [INo

 

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual’s full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial account number.

See Federal Rule of Civil Procedure 5.2.

 

Rev. 1/9/17

 
Case 1:21-cv-06239-UA Document 2 Filed 07/21/21 Page 2 of 7

I. BASIS FOR JURISDICTION

Federal courts are courts of limited urisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.

What is the basis for federal-court urisdiction in your case?
Federal Question
[1 Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?
My Civil Rights under Title VII of the Civil Rights Act of 1964. Specifically, a materially

 

adverse employment action for refusing to waive future Title Vil claims as

 

a condition of continued employment.

 

 

B. If you checked Diversity of Citizenship
1. Citizenship of the parties
Of what State is each party a citizen?

The plaintiff , , isa citizen of the State of
(Plaintiff's name)

 

 

(State in which the person resides and intends to remain.)

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

if more than one plaintiff is named in the complaint, attach additional pages providing
information for each additional plaintiff.

Page 2
Case 1:21-cv-06239-UA Document 2 Filed 07/21/21 Page 3 of 7

lf the defendant is an individual:

The defendant, , is a citizen of the State of
(Defendant’s name)

 

 

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

If the defendant is a corporation:

The defendant, , is incorporated under the laws of

 

the State of

 

and has its principal place of business in the State of

 

or is incorporated under the laws of (foreign state)

 

and has its principal place of business in

 

If more than one defendant is named in the complaint, attach additional pages providing
information for each additional defendant.

Il. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

Harold A Ross

 

First Name Middle Initial Last Name

634 Eagle Rock Avenue, #7018

 

Street Address

West Orange New Jersey 07052

 

 

 

County, City State Zip Code
2015723709 haross128@gmail.com
Telephone Number Email Address (if available)

Page 3
Case 1:21-cv-06239-UA Document 2 Filed 07/21/21 Page 4 of 7

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:

Defendant 2:

Defendant 3:

 

Christine E. Wormuth
First Name Last Name
Secretary of the Army

 

Current Job Title (or other identifying information)

101 Army Pentagon

 

Current Work Address (or other address where defendant may be served)

 

 

Washington DC 20310-0101
County, City State Zip Code

Lt. Gen. Jody J. Daniels

First Name Last Name ;

Chief of Army Reserve and Commanding General, U.S. Army Reserve Command

 

Current Job Title (or other identifying information)

4710 Knox Street

 

Current Work Address (or other address where defendant may be served)

Fort Bragg NC 28310-5010

 

County, City State Zip Code

Maj. Gen. Jonathan Woodson

 

First Name Last Name
Commander, Army Reserve Medical Command (AR-MEDCOM)

 

Current Job Title (or other identifying information)

2801 Grand Avenue

 

Current Work Address (or other address where defendant may be served)

Pinellas Park FL 33782

 

County, City State Zip Code

Page 4
Case 1:21-cv-06239-UA Document 2 Filed 07/21/21 Page 5of7

Defendant 4: Col. Cindy Saladin-Muhammad

First Name Last Name
Former Commander, North East Medical Area Readiness Support Group (NEMARSG)

 

 

Current Job Title (or other identifying information)
208 Drum Road
Current Work Address (or other address where defendant may be served)

Fort Wadsworth, NY, 10305
County, City State Zip Code

Ili. STATEMENT OF CLAIM
208 Drum Road, Fort Wadsworth, NY 10305

Place(s) of occurrence:

 

July 18, 2018

Date(s) of occurrence:

 

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach

additional pages if needed.

This case results from Agency Retaliation against plaintiff Mr. Harold A. Ross
(hereinafter "Mr Ross") for_ his participation in_ stati storily protected activity Relevant to

this Complaint, Mr. Ross is a member of the protected classes of Race, Age, Sex and

Opportunity Advisor (EOA) and the Commander, COL Saladin-Muhammad alleging
hostile work environment.

 

discrimination ‘that violates Title Vil 1, 42 U. 1s. C. 5 3000¢- (a). A A plaintiff need not
undertake protected activity to Successfully establish a retaliation claim. See, é.g.,
Sauers v. Salt Lake County, 1 F.3d 1122, 1128 (10th Cir. 1993) ("Action taken against
an individual | in anticipation of that person engaging in 1 protectee oie forme to

 

Ross from the full-time federal employment 2 at NE- MARSG located in ‘Staten island, New
York. On 27 June 2018 the Agency offered Mr. Ross a Last Chance Agreement (LCA)

 

absolved the agency for its violation of laws and employee rights, restrained his right to

admission of guilt for charges he was actively disputing, Mr. Ross refused to sign the
agreement and on 18 July 2018 his removal was officially approved by the Agency.

 

Page 5
Case 1:21-cv-06239-UA Document 2 Filed 07/21/21 Page 6 of 7

It is prohibited the punish employees for asserting their rights to be free from
employment disctimination including harassment. The assertion of these rights i isa

protected activity, and Mr. Ross has the right to work free of discrimination, ‘harassment,
3 otected activity:

 

 

 

 

 

 

 

 

 

INJURIES:

If you were injured as a result of these actions, describe your in uries and what medical
treatment, if any, you required and received.

Vision Impairment due to hypertension from induced stress before removal

Severe financial lesses
WT SIV CAT TOTraanr TOoI IVa

Security Clearance revocation

Lace afa ahil
t-6SS-6t employability

Divorce

Coan

H TOT metesst ress

Loss of Credit

 

 

IV. RELIEF

State briefly what money damages or other relief you want the court to order.

All back pay, increases, bonuses, since time of removal.

 
 

damage caused by the hostile and discriminatory conduct.

Attarnay fo nel nm
PUTT my tees aA TA expen Ses;

Removal/Expungement of all negative counseling and Letter(s) of reprimands,

 

clearances;

 

 

Page 6
Case 1:21-cv-06239-UA Document 2 Filed 07/21/21 Page 7 of 7

V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil

Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may

result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

/ [ 7 (/ fl

    

     

 

 

 

 

 

 

 

17 July 2021 LEE ek
Dated Plaintiffs Signature —
Harold A Ross
First Name Middle Initial Last Name

634 Eagle Rock Avenue, #7018
Street Address
West Orange, NJ 07052
County, City State Zip Code

2015723709 haross128@gmail.com
Telephone Number Email Address (if available)

pre 0 the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
Yes (No

If you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the form.

Page 7
